DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-20 objected to because of the following informalities:  "The computer-readable storage medium of claim 1" should be "The computer-readable storage medium of claim 15".  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1, the claimed invention is directed to an abstract without significantly more. The claims recite(s) receiving a plurality of values, configuring a model based on the values, executing the model and providing performance assessment. The limitation of configuring a model and executing the model as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, “configuring a model and executing the model” in the context of this claim encompasses the user manually by using paper and pen to do mathematical concepts and drawing charts based on values.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a computer-implemented to perform the steps of receiving a 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented to perform receiving a plurality of values, configuring a model based on the values, executing the model and providing performance assessment to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. The claim in not patent eligible. 
Dependent claims 2-7 are rejected under the same rationale as claim 1 as they do not cure the deficiencies of claim 1.
Regarding claim 8, the claimed invention is directed to an abstract without significantly more. The claims recite(s) receiving a plurality of values, configuring a model based on the values, executing the model and providing performance assessment. The limitation of configuring a model and executing the model as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor and memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor and memory” language, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element - using a processor and memory to perform the steps of receiving a plurality of values, configuring a model based on the values, executing the model and providing performance assessment. The processor and memory is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of configuring a model based on the values, executing the model) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The receiving and providing step is also recited at a high level of generality (i.e., as a general means data gathering), which is a form of insignificant extra-solution activity. Accordingly, this additional element does not ingrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform receiving a plurality of values, configuring a model based on the values, executing the model and providing performance assessment to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. The claim in not patent eligible. 
Dependent claims 9-14 are rejected under the same rationale as claim 8 as they do not cure the deficiencies of claim 8.
Regarding claim 15, the claimed invention is directed to an abstract without significantly more. The claims recite(s) receiving a plurality of values, configuring a model based on the values, executing the model and providing performance assessment. The limitation of configuring a model and executing the model as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer-readable storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “non-transitory computer-readable storage medium language, “configuring a model and executing the model” in the context of this claim encompasses the user manually by using paper and pen to do mathematical concepts and drawing charts based on values.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a non-transitory computer-readable storage medium to perform the steps of receiving a plurality of values, configuring a model based on the values, executing the model and providing performance assessment. The non-transitory computer-readable storage medium is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of configuring a model based on the values, executing the model) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The receiving and providing step is also recited at a high level of generality (i.e., as a general means data gathering), which is a form of insignificant extra-solution activity. Accordingly, this additional element does not ingrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory computer-readable storage medium to perform receiving a plurality of values, configuring a model based on the values, executing the model and providing performance assessment to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. The claim in not patent eligible. 
Dependent claims 16-21 are rejected under the same rationale as claim 15 as they do not cure the deficiencies of claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-8, 10-15, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukhwani et al. ("Performance Modeling of PBFT Consensus Process for Permissioned Blockchain Network" hereinafter Sukhwani).
Re. claim 1, Sukhwani teaches a computer-implemented method for analytically assessing a permissioned blockchain network implementing a Practical Byzantine Fault Tolerance (PBFT) based consensus protocol, comprising: receiving, from a user, a plurality of values corresponding to a plurality of network parameters specifying network constraints in the permissioned blockchain network (Sukhwani teaches PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n=3f+1 peers to tolerate f faulty peers. Thus f=[n-1/3]. The network requires 2f+1 peers to agree on the block of transactions [I. Introduction and System Description] [Page 1]. Generate models for values of n and f. Evaluate models using the parameters from our experimental validation [III. Analysis Results] [B. Large Number of Peers] [Page 3]); configuring a stochastic model with the plurality of values (Sukhwani teaches we mode the “mean time to complete consensus” of the PBFT consensus process using Stochastic Reward nets (SRN, by capturing the three most time-consuming steps [II. Performance model of PBFT consensus process] [Page 1]), wherein the stochastic model comprises a plurality of probability mass functions (PMFs) corresponding to a plurality of sequential phases of the PBFT-based consensus protocol, wherein each PMF represents a probability distribution of numbers of validating nodes successfully receiving messages from validating nodes in a previous phase (Sukhwani teaches The best-fit models are as follows: Weibull (shape = 2.092, scale = 0.8468) for transitions with subscript Tx, Weibull (shape = 1.561, scale = 0.124) for transitions with subscript Ip, Weibull (shape = 1.509, scale = 0.2575) for transitions with subscript Op in pre-prepare and prepare phase, 2-stage Hypoexponential (lambda1 = 22.050, lambda2 = 267.97) for transitions with subscript Op in commit phase. Results comparable and our model validated [III. Analysis Results] [Page 2]); executing the stochastic model to quantify a plurality of metrics measuring a performance of the PBFT-based consensus protocol (Sukhwani teaches evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); and providing a performance assessment of applying the PBFT-based consensus protocol in the permissioned blockchain network based on the plurality of quantified metrics (Sukhwani teaches conducting sensitivity analysis over a variety of system parameters and examine the performance of larger networks [Abstract] [Page 1]. Outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers [III. Analysis Results] [B. Large Number of Peers] [Page 3]).
Re. claim 3, Sukhwani teaches the method of claim 1, wherein the plurality of network parameters comprises a range of values for at least one network parameter (Sukhwani teaches validate the model for a larger number of peers and a wider range of PBFT parameter and system configuration [III. Analysis Results] [B. Large Number of Peers] [Page 3] Fig 3 and 4 shows range on values for the parameter).
Re. claim 4, Sukhwani teaches the method of claim 1, wherein the plurality of metrics comprises an average number of attempts to reach a consensus within the permissioned blockchain network (Sukhwani teaches the proportion of peers required for consensus decreases from three out of four peers (75%) for n = 4 to five out of seven peers (71.42%) for n = 7, and so on, asymptotically reaching 2/3 (66.667%) [III. Analysis Results] [B. Large Number of Peers] [Page 3]), an average amount of time to reach the consensus (Sukhwani teaches time to process incoming consensus message (transitions with subscript Ip) [I. Introduction] [Page 1]), and an average number of transmitted messages to reach the consensus (Sukhwani teaches the mean time to transmit messages between all pairs of peers is 5 ms (66.667%) [III. Analysis Results] [B. Large Number of Peers] [Page 3]).  
Re. claim 5, Sukhwani teaches the method of claim 1, wherein providing the performance assessment comprises: receiving, from the user, one or more service requirements corresponding to one or more metrics from the plurality of metrics (Sukhwani teaches receiving fault peer f value(s) [III. Analysis Results] [B. Large Number of Peers] [Page 3]); selecting a plurality of values for a number of validating nodes in the permissioned blockchain network (Sukhwani teaches selecting peer n values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); for each selected value from the plurality of selected values, configuring and executing the stochastic model based on the selected value to quantify the plurality of metrics (Sukhwani teaches evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); and based on the quantified plurality of metrics for each selected value, outputting a minimum number of validating nodes required in the permissioned blockchain network to satisfy the one or more service requirements (Sukhwani teaches outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers [III. Analysis Results] [B. Large Number of Peers] [Page 3]).
Re. claim 6, Sukhwani teaches the method of claim 1, wherein providing the performance assessment comprises: receiving, from the user, one or more service requirements corresponding to one or more metrics from the plurality of metrics (Sukhwani teaches receiving fault peer f value(s) [III. Analysis Results] [B. Large Number of Peers] [Page 3]); receiving, from the user, a specified network parameter to be assessed by the stochastic model (Sukhwani teaches generate models for values of n and f. Evaluate models using the parameters from our experimental validation [III. Analysis Results] [B. Large Number of Peers] [Page 3]; selecting a plurality of values for the specified network parameter (Sukhwani teaches selecting peer n values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); for each value from the plurality of selected values, configuring and executing the stochastic model based on the selected value and the plurality of values corresponding to the plurality of network parameters to quantify the plurality of metrics (Sukhwani teaches evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); and based on the quantified plurality of metrics for each selected value, outputting a value for the specified network parameter required in the permissioned blockchain network to satisfy the one or more service requirements (Sukhwani teaches outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers [III. Analysis Results] [B. Large Number of Peers] [Page 3]).
Re. claim 7, Sukhwani teaches the method of claim 6, wherein providing the performance assessment comprises: generating a plurality of charts corresponding to the plurality of metrics, wherein each chart shows changes in the metric across a range of a number of validating nodes for a plurality of values for the specified network parameter (Sukhwani teaches we see a similar pattern for the mean time to consensus. The percentage increase in the mean time to consensus for n = 34 compared to n = 4 is 15%, compared to 116% increase when mean time to transit is 0.75 ms [III. Analysis Results] [B. Large Number of Peers] [Page 3]. Fig. 3. Mean time to consensus for large number of peers (mean Tx = 0.75ms). Fig. 4. Mean time to consensus for large number of peers (mean Tx = 5ms) [Page 3]); and displaying one or more of the plurality of charts (Sukhwani teaches As shown in Figure 4, we see a similar pattern for the mean time to consensus; however, the percentage increase in the mean time to consensus for n = 34 compared to n = 4 is 15%, compared to 116% increase when mean time to transit is 0.75 ms (Figure 3) [III. Analysis Results] [B. Large Number of Peers] [Page 3] Figs. 3 and 4).
Re. claim 8, Sukhwani teaches a system for analytically assessing a permissioned blockchain network implementing a Practical Byzantine Fault Tolerance (PBFT) based consensus protocol, comprising: one or more processors (Sukhwani teaches we create a blockchain network using IBMBluemix service, running a production-grade IoT application and use the data to parameterize and validate our models [Abstract] [Page 1]); a memory storing one or more programs that when executed by the one or more processors cause the one or more processors to (Sukhwani teaches we create a blockchain network using IBMBluemix service, running a production-grade IoT application and use the data to parameterize and validate our models [Abstract] [Page 1]): receive, from a user, a plurality of values corresponding to a plurality of network parameters specifying network constraints in the permissioned blockchain network (Sukhwani teaches PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n=3f+1 peers to tolerate f faulty peers. Thus f=[n-1/3]. The network requires 2f+1 peers to agree on the block of transactions [I. Introduction and System Description] [Page 1]. Generate models for values of n and f. Evaluate models using the parameters from our experimental validation [III. Analysis Results] [B. Large Number of Peers] [Page 3]); configure a stochastic model with the plurality of values (Sukhwani teaches we mode the “mean time to complete consensus” of the PBFT consensus process using Stochastic Reward nets (SRN, by capturing the three most time-consuming steps [II. Performance model of PBFT consensus process] [Page 1]), wherein the stochastic model comprises a plurality of probability mass functions (PMFs) corresponding to a plurality of sequential phases of the PBFT-based consensus protocol, wherein each PMF represents a probability distribution of numbers of validating nodes successfully receiving messages from validating nodes in a previous phase (Sukhwani teaches The best-fit models are as follows: Weibull (shape = 2.092, scale = 0.8468) for transitions with subscript Tx, Weibull (shape = 1.561, scale = 0.124) for transitions with subscript Ip, Weibull (shape = 1.509, scale = 0.2575) for transitions with subscript Op in pre-prepare and prepare phase, 2-stage Hypoexponential (lambda1 = 22.050, lambda2 = 267.97) for transitions with subscript Op in commit phase. Results comparable and our model validated [III. Analysis Results] [Page 2]); execute the stochastic model to quantify a plurality of metrics measuring a performance of the PBFT-based consensus protocol (Sukhwani teaches evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); and provide a performance assessment of applying the PBFT-based consensus protocol in the permissioned blockchain network based on the plurality of quantified metrics (Sukhwani teaches conducting sensitivity analysis over a variety of system parameters and examine the performance of larger networks [Abstract] [Page 1]. Outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers [III. Analysis Results] [B. Large Number of Peers] [Page 3]).
Re. claim 10, rejection of claim 8 is included and claim 10 is rejected with the same rationale as applied in claim 3.
Re. claim 11, rejection of claim 8 is included and claim 11 is rejected with the same rationale as applied in claim 4.
Re. claim 12, rejection of claim 8 is included and claim 12 is rejected with the same rationale as applied in claim 5.
Re. claim 13, rejection of claim 8 is included and claim 13 is rejected with the same rationale as applied in claim 6.
Re. claim 14, rejection of claim 8 is included and claim 14 is rejected with the same rationale as applied in claim 7.
Re. claim 15, Sukhwani teaches a non-transitory computer-readable storage medium storing programming instructions that when executed by one or more processors causes the one or more processors to analytically assess a permissioned blockchain network implementing a Practical Byzantine Fault Tolerance (PBFT) based consensus protocol by (Sukhwani teaches we create a blockchain network using IBMBluemix service, running a production-grade IoT application and use the data to parameterize and validate our models [Abstract] [Page 1]): receiving, from a user, a plurality of values corresponding to a plurality of network parameters specifying network constraints in the permissioned blockchain network (Sukhwani teaches PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n=3f+1 peers to tolerate f faulty peers. Thus f=[n-1/3]. The network requires 2f+1 peers to agree on the block of transactions [I. Introduction and System Description] [Page 1]. Generate models for values of n and f. Evaluate models using the parameters from our experimental validation [III. Analysis Results] [B. Large Number of Peers] [Page 3]); configuring a stochastic model with the plurality of values (Sukhwani teaches we mode the “mean time to complete consensus” of the PBFT consensus process using Stochastic Reward nets (SRN, by capturing the three most time-consuming steps [II. Performance model of PBFT consensus process] [Page 1]), wherein the stochastic model comprises a plurality of probability mass functions (PMFs) corresponding to a plurality of sequential phases of the PBFT-based consensus protocol, wherein each PMF represents a probability distribution of numbers of validating nodes successfully receiving messages from validating nodes in a previous phase (Sukhwani teaches The best-fit models are as follows: Weibull (shape = 2.092, scale = 0.8468) for transitions with subscript Tx, Weibull (shape = 1.561, scale = 0.124) for transitions with subscript Ip, Weibull (shape = 1.509, scale = 0.2575) for transitions with subscript Op in pre-prepare and prepare phase, 2-stage Hypoexponential (lambda1 = 22.050, lambda2 = 267.97) for transitions with subscript Op in commit phase. Results comparable and our model validated [III. Analysis Results] [Page 2]); executing the stochastic model to quantify a plurality of metrics measuring a performance of the PBFT-based consensus protocol (Sukhwani teaches  evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); and providing a performance assessment of applying the PBFT-based consensus protocol in the permissioned blockchain network based on the plurality of quantified metrics (Sukhwani teaches conducting sensitivity analysis over a variety of system parameters and examine the performance of larger networks [Abstract] [Page 1]. Outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers [III. Analysis Results] [B. Large Number of Peers] [Page 3]).
Re. claim 17, rejection of claim 15 is included and claim 17 is rejected with the same rationale as applied in claim 3.
Re. claim 18, rejection of claim 15 is included and claim 18 is rejected with the same rationale as applied in claim 4.
Re. claim 19, rejection of claim 15 is included and claim 19 is rejected with the same rationale as applied in claim 5.
Re. claim 20, rejection of claim 15 is included and claim 20 is rejected with the same rationale as applied in claim 6.
Re. claim 21, rejection of claim 15 is included and claim 21 is rejected with the same rationale as applied in claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukhwani et al. ("Performance Modeling of PBFT Consensus Process for Permissioned Blockchain Network" hereinafter Sukhwani) in view of Awerbuch et al. ("Mitigating Byzantine Attacks in ad Hoc Wireless Networks" hereinafter Awerbuch).
Re. claim 2, Sukhwani teaches the method of claim 1, wherein the plurality of network parameters comprises a number of validating nodes (Sukhwani teaches which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers. Each participating institution is a Validating Peer (VP), one of which is elected to be the leader [I. Introduction and System Description] [Page 1]), a maximum number of faulty validating nodes (Sukhwani teaches PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers. Thus f = (n-1)/3. [I. Introduction and System Description] [Page 1]), and a link latency between validating nodes (Sukhwani teaches Let us assume that the mean time to transmit messages between all pairs of peers is 5 ms [III. Analysis Results] [B. Large Number of Peers] [Page 3]).
Although Sukhwani discloses validating nodes, faulty nodes, link latency, and throughput, Sukhwani does not explicitly disclose but Awerbuch discloses a packet loss rate for data transfer between validating nodes (Awerbuch teaches nodes cannot be authenticated do not participate in the protocol. A fault is defined as any disruption that causes significant loss or delay in the network [2. ODSBR] [Page 3]. Values of several parameters: the loss threshold rate, the timeout allowed for a packet to traverse a link and the size of the sliding window necessary to keep track of the packet loss history [2.2 Implementation Details] [Page 4]. The simulations were conducted by randomly placing 50 nodes within a 1000 by 1000 meter square area. In addition to these 50 nodes, 0 to 10 adversarial nodes were added to the simulations, depending on the considered attack configuration [3.1 Simulation Setup] [Page 5]. For example, approximately 10 adversarial nodes are required to drop the delivery ratio of AODV below 70%. At low mobility, ODSBR manages to maintain a delivery ratio of about 95%, even in the presence of 10 adversarial nodes [3.3.2 Simulation Results] [Page 6] Fig. 1).
Therefore, it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Awerbuch into the invention of Sukhwani for the purpose of withstand disruptions caused by authenticated nodes in addition to the more traditional protection against external attacks (Awerbuch [1. Introduction] [Page 2]).
Re. claim 9, rejection of claim 8 is included and claim 9 is rejected with the same rationale as applied in claim 2.
Re. claim 16, rejection of claim 15 is included and claim 16 is rejected with the same rationale as applied in claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung (US 20210067319) discloses distribute the multiple nodes to a multiple number of shards by calculating a shard trust value, which is represented by a sum of trust values of nodes distributed to each of the multiple shards, and distributing the multiple nodes such that deviations of the calculated shard trust values are the smallest.
Zamani et al. (US 20200162264 hereinafter Zamani) discloses FIG. 13 includes a plot of number of messages improved 1302, number of messages original 1304, bandwidth improved 1306, and bandwidth original 1308. When there are 5000 parties (i.e., nodes), the number of messages original 1304 is around 3.25*10.sup.9 messages, whereas the number of messages improved 1302 is around 2.5*10.sup.9 messages ¶309. FIG. 14 shows a plot illustrating setup phase latency ¶310.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436